DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/07/20 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: in paragraph [0031], line 12, "Voltage at source terminal" should be changed to --the voltage at the source terminal--. In paragraph [0051], line 2, "outputs" should be changed to --output--. In paragraph [0062], line 9, the word "turning" is misspelled. In paragraph [0081], line 5, ", too" should be deleted. In paragraph [0108], line 5, the word --and-- should be inserted after the comma.
Appropriate correction is required.

Claim Objections
5.	Claims 7 and 8 are objected to because of the following informalities: 
	On the penultimate line of claim 7, the word --divided-- should be inserted before the word "voltage", i.e., in order to be consistent with what is recited on the penultimate line of claim 6 with regard to the recitation of the third divided voltage.
In claim 8, on the last line thereof, it appears that the phrase --of each of the plurality of pixels-- should be inserted after "electrode".
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 4, line 2, "a third resistor element" lacks antecedent basis, the reason being that claim 2, from which claim 4 depends, does not recite any first or second resistor element, which is required for purposes of proper antecedent basis. It is suggested that claim 4 be amended so that it depends from claim 3 in order to overcome this rejection. Note also the same type of 
In claim 10, the word "near" on the penultimate line of the claim is indefinite because it is improper relative terminology, i.e., neither the specification nor the claims gives any indication as to how near (or far away from) the four switching circuits would need to be with respect to the four corners so as to be considered "near" to the four corners and thus within the scope of claim 10.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al, U.S. Patent No. 10,050,609.
Yoo et al discloses, in figure 1,
a switching circuit comprising:
a first input terminal (P1);
an output terminal (Pant); and
a first circuit that switches between outputting and not outputting, to the output terminal, a first voltage (the voltage at terminal P1) that is inputted to the first input terminal,
wherein the first circuit includes
a first transistor (M1) and a second transistor (M2) that are connected in series between the first input terminal and the output terminal, and
a first voltage-dividing circuit (the combination of resistors R11 and R12) that divides the first voltage to supply a first divided voltage to a first node (the common node between the source/drain terminals of transistors M1 and M2) between the first transistor and the second transistor.

8.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka et al, U.S. Patent No. 7,492,238.
As to claim 1, Nakatsuka et al discloses, in figure 18,
a switching circuit comprising:
a first input terminal (501);

a first circuit that switches between outputting and not outputting, to the output terminal, a first voltage (the voltage at terminal 501) that is inputted to the first input terminal,
wherein the first circuit includes
a first transistor (114) and a second transistor (113) that are connected in series between the first input terminal and the output terminal, and
a first voltage-dividing circuit (the combination of resistors 211 through 214) that divides the first voltage to supply a first divided voltage to a first node (the common node between the source/drain terminals of transistors 113 and 114) between the first transistor and the second transistor.
As to claim 2, the claimed second input terminal reads on input terminal 502, the claimed third and fourth transistors read on transistors 124 and 123, the claimed second voltage-dividing circuit reads on the combination of resistors 221 through 224, and the claimed second node reads on the common node between the source/drain terminals of transistors 123 and 124.
As to claim 3, the claimed first and second resistor elements are resistors 113 and 114, and the claimed "reference voltage" can be read on the voltage at the common node between these two transistors, using the test of broadest reasonable interpretation, i.e., a reference voltage can be broadly interpreted as any voltage in a circuit relative to any other voltage in the circuit.
As to claim 4, the claimed third and fourth resistor elements are resistors 223 and 224, and the claimed "reference voltage" can be read on the voltage at the common node between these two transistors, again using the test of broadest reasonable interpretation, i.e., a reference voltage can broadly be interpreted as any voltage in a circuit relative to any other voltage in the circuit.

As to claim 6, the claimed fifth transistor can be read on either transistor 111 or transistor 112, and the claimed third divided voltage can be read on the voltage at the common source/drain node between transistors 112 and 113 or, alternatively, the voltage between transistors 111 and 112, i.e., the voltage at the claimed third node.
As to claim 7, the claimed sixth transistor can be read on either transistor 121 or transistor 122, and the claimed fourth divided voltage can be read on the voltage at the common source/drain node between transistors 122 and 123 or, alternatively, the voltage between transistors 121 and 122, i.e., the voltage at the claimed fourth node.

Allowable Subject Matter
9.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
none of the prior art of record discloses or suggests a switching circuit as recited in independent claim 1 included within an imaging device comprising a semiconductor substrate and a pixel array including a plurality of pixels wherein each of the plurality of pixels includes a first electrode, a second electrode, and a photoelectric conversion layer sandwiched between the first and second electrodes, the respective first electrodes of the pixels being electrically connected to each other, and wherein the output terminal of the switching circuit is connected to the first electrode, as recited in claim 8.

Prior Art Not Relied Upon
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Kerr et al, figure 3 of Cooper et al and figure 20 of Takahashi et al, each of which is also seen to anticipate at least independent claim 1. Specifically, in figure 1 of Kerr et al, the claimed first input terminal is at terminal RF1, the claimed output terminal is at terminal RF2, the claimed first and second transistors are any two of transistors Q1 through QN, and the first voltage-dividing circuit is formed by the combination of resistors RSD (the claimed first node is the common node between any two of the transistors). In figure 3 of Cooper et al, the claimed first input terminal is at terminal Vin, the claimed output terminal is at terminal Vout1, the claimed first and second transistors are transistors 70 and 76, and the first voltage-dividing circuit is formed by the combination of resistors 94, 110 and 112 together with transistors 90 and 86 (the claimed first node is the common node between transistors 70 and 76). In figure 20 of Takahashi et al, the claimed first input terminal is at terminal 1, the claimed .


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 11, 2021